 



EXHIBIT 10.3
EXHIBIT A-1 FOR PERFORMANCE PERIOD 2007
SENIOR MANAGEMENT PARTICIPANTS
MAXIMUM INCENTIVE PAYMENTS

                                              Incentive                    
Payment     Maximum           At Maximum     Participation   Base  
Participation Participant   Rate   Salary   Rate  
Thomas W. Burghart
    50 %   $ 240,000     $ 120,000  
Lawrence E. Daurelle
    110 %     350,000       385,000  

[DATA RELATING TO OTHER PARTICIPANTS DELETED]

1



--------------------------------------------------------------------------------



 



EXHIBIT B FOR PERFORMANCE PERIOD 2007
INCENTIVE BONUS CALCULATION
A Participant will be eligible to receive an Incentive Bonus if RSL achieves the
Measuring Objective for the 2007 Performance Period, as set forth in Exhibit C.
For each Participant, the Incentive Bonus will be the product of the following:
[Achievement Percentage, as set forth in Exhibit D] * [Participation Percentage]
* [Base Salary].
The Participation Percentage for each Participant will be subject to the maximum
percentage for such person set forth in Exhibits A-1 and A-2.
For Participants set forth in Exhibit A-1 only, the Committee in its sole
discretion may elect to award the Incentive Bonus as either (a) cash or (b) a
grant of options to purchase shares of Delphi Class A Common Stock (“Options”),
or a combination of both, subject to the approval of each option grant by the
Stock Option and Compensation Committee (the “Delphi Committee”) of the Board of
Directors of Delphi Financial Group, Inc. (“Delphi”). With regard to Options,
the Incentive Bonus amount shall be divided by the fair market value of the
Delphi Class A Common Stock on the date of grant of the option, and the quotient
then multiplied by three (3), yielding the total number of Incentive Options
awarded.
For Participants set forth in Exhibit A-2, the Incentive Bonus is payable in
cash.
All Options shall be granted under, and be subject to the terms and conditions
of, Delphi’s 2003 Employee Long-Term Incentive and Share Award Plan, as amended
from time to time. In addition, subject to the approval of the Delphi Committee,
such Options will be immediately exercisable and, in the case of termination of
employment, by either party, for any reason whatsoever (subject to the following
sentence), may be exercised any time during the remainder of the ten (10) year
term. If a Participant’s employment is terminated by the Company on account of
any act of (a) fraud or intentional misrepresentation or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company, or any
unauthorized disclosure of confidential information or trade secrets of the
Company, all unexercised Options shall terminate as of the date of such
termination.

2



--------------------------------------------------------------------------------



 



EXHIBIT C FOR PERFORMANCE PERIOD 2007
MEASURING OBJECTIVE
The Measuring Objective for the 2007 Performance Period is the attainment of
Life Insurance Companies Operating Income per the Elements of Profit on page two
of the monthly financial package, for the life companies only, in the amount of
at least $149,080,000.

3



--------------------------------------------------------------------------------



 



EXHIBIT D FOR PERFORMANCE PERIOD 2007
ACHIEVEMENT PERCENTAGE
If the actual results of RSL for the 2007 Performance Period equal or exceed the
Measuring Objective for the Performance Period, the 2007 Achievement Percentage
will be equal to 100%, subject to upward or downward adjustment as determined by
the Chairman of the Board of RSL; however, such percentage, as so adjusted, will
not be less than 90% or greater than 110%.
If the actual results of RSL for the 2007 Performance Period are less than the
2007 Measuring Objective, the Achievement Percentage will be a percentage in the
amount, if any, as determined by and at the sole discretion of the Chairman of
the Board of RSL.

4